     Case 2:20-cv-00422-JAM-EFB Document 25 Filed 08/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSE NIETO, JR.,                                 No. 2:20-cv-0422-JAM-EFB PS
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    JP MORGAN CHASE BANK, N.A., et al.,
15                       Defendants.
16

17           The court previously issued an order setting an initial scheduling conference for August

18   12, 2020, and directing the parties to file status report by no later than July 29, 2020. ECF No. 2.

19   Defendant U.S. Bank Trust, N.A., As Trustee For LSF9 Master Participation Trust (“LSF9”)

20   timely filed a status report. ECF No. 23. Plaintiff, however, failed to separately file his own

21   status report. Accordingly, the status conference was continued, and plaintiff was ordered, by no

22   later than August 12, 2020, to file a status report and to show cause why sanctions should not be

23   imposed for his failure to file a status report. ECF No. 24. Plaintiff was also admonished that

24   failure to comply with the order could result in the imposition of sanctions, including a

25   recommendation that this action be dismissed for failure to prosecute and/or comply with court

26   orders. Id. at 2.

27           The deadline has passed and plaintiff has not filed a status report, nor has he otherwise

28   responded to the court’s order to show cause.
                                                        1
     Case 2:20-cv-00422-JAM-EFB Document 25 Filed 08/19/20 Page 2 of 2

 1          Accordingly, good cause appearing, it is ORDERED that the August 26, 2020 scheduling
 2   conference is vacated.
 3          Further, it is RECOMMENDED that this action be dismissed for failure to prosecute and
 4   to comply with court orders. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, plaintiff may file written objections
 8   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 9   and Recommendations.” Failure to file objections within the specified time may waive the right
10   to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);
11   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   DATED: August 19, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
